[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant Charles Sisco appeals his convictions for driving under the influence in violation of R.C.4511.19(A)(1) and (A)(3). Pursuant to Anders v. California,2
Sisco's appointed appellate counsel has advised this court that, after a thorough review of the record, he can find nothing that would arguably support Sisco's appeal. Appellate counsel has filed an affidavit stating that he has advised Sisco that he has not found any prejudicial errors, and he asks us independently to review the record. Further, appellate counsel has filed a motion to withdraw as counsel pursuant to Anders.
After reviewing the entire record,3 we hold that it is devoid of error and that there are no grounds to support a meritorious appeal. The judgment of the trial court is, therefore, affirmed, and appellate counsel's motion to withdraw is overruled.
Although we conclude that this appeal is frivolous under App.R. 23 and has no "reasonable cause" under R.C. 2505.35, we refrain from taxing costs and expenses against Sisco because he is indigent.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Gorman, P.J., Sundermann, and Shannon, JJ.
Judge Raymond E. Shannon, retired, of the First Appellate District, sitting by assignment.
2 (1967), 386 U.S. 738, 87 S. Ct. 1396.
3 See id.; Freels v. Hills (C.A. 6, 1988), 843 F.2d 958.